*63The opinion of the court was delivered by
Wheeler, J.
The fifteen per cent, interest given by § 23, page 88 of the General Statutes, against sheriffs is given to enhance the liability of the sheriff for the wrongful act of not paving over money collected on execution, as an element of damage to be recovered by action, and not as a rate of interest for the forbearance of money. The damages in this action were fixed by the judgment of the county court, and all claims for damages up to the time of the judgment upon all the elements of damages in the case were merged in the judgment.
The statute in relation to the passing of causes from the county to the supreme court, gives interest, in cases where execution is stayed and the judgment is affirmed, from the time of the stay of execution to the time of the affirmance, not as damages recoverable in the action, but by way of compensation to the judgment creditor for the forbearance of the money during the time of the pendency of the exceptions. The rate of interest in these cases is the ordinary rate established by law for the forbearance of money. Execution to issue accordingly.